Exhibit 10.5
 

 
CONFIDENTIAL




SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT






Xianbin MENG,
Xiaobo SHEN,
HANGZHOU MYL COMMERCIAL SERVICE CO., LTD.
AND
HANGZHOU MYL BUSINESS ADMINISTRATION CONSULTING CO., LTD.


MAY 1, 2009


 
 

 





--------------------------------------------------------------------------------


SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT
 
This SHAREHOLDERS’ VOTING RIGHTS PROXY AGREEMENT (this “AGREEMENT”) is entered
into on MAY 1, 2009 by and between:


(1) Xianbin MENG
Address: Xianjin Village, Tielu Town, Langao County, Shanxi Province, PRC
Identity Card Number: 612426198009283412


(2) Xiaobo SHEN
Address:40 Lane No.1025, Liuying Rd., Zhabei District, Shanghai, PRC
Identity Card Number: 310108198606112011


(3) Hangzhou MYL Commercial Service Co., Ltd. (Hereinafter "Hangzhou MYL
Commercial)
Registered Address: Room 603, 260 South Hushu Rd., Gongshu District; Hangzhou,
Zhejiang, PRC
Legal Representative: Xianbin MENG


(4) Hangzhou MYL Business Administration Consulting Co., Ltd..( "Hangzhou MYL
Consulting")
Registered Address: Room 604, 260 South Hushu Rd., Gongshu District; Hangzhou,
Zhejiang, PRC
Legal Representative: Kaien LIANG


The above parties shall hereinafter be individually referred to as a “PARTY” and
collectively, “PARTIES”. Xianbin MENG and Xiaobo SHEN shall hereinafter be
individually referred to as a “PERSONAL SHAREHOLDER” and collectively, “PERSONAL
SHAREHOLDERS”, Personal Shareholders and HANGZHOU MYL COMMERCIAL shall
hereinafter be individually referred to as a “SHAREHOLDER” and collectively,
“SHAREHOLDERS”.


WHEREAS:
 
1. Xianbin MENG and Xiaobo SHEN are the registered shareholders of HANGZHOU MYL
COMMERCIAL, legally holding all the equity in HANGZHOU MYL COMMERCIAL, of which
Xianbin MENG holding 70% interest and Xiaobo SHEN 30%.


2. The Shareholders intend to severally entrust the individual designated by
Hangzhou MYL Consulting with the exercises of their voting rights in Target
Company (as defined below) while Hangzhou MYL Consulting is willing to designate
such an individual.
 

 

--------------------------------------------------------------------------------


The Parties hereby have reached the following agreement upon friendly
consultations:
 
ARTICLE 1  VOTING RIGHTS ENTRUSTMENT
 
1.1           Under this Agreement, “TARGET COMPANY” shall mean, to Xianbin MENG
and Xiaobo SHEN, HANGZHOU MYL COMMERCIAL; and to HANGZHOU MYL COMMERCIAL, any
and all of its Subsidiaries to be established.


1.2           The Shareholders hereby irrevocably undertake to respectively sign
the Entrustment Letter after execution of the Agreement to respectively entrust
the personnel designated by Hangzhou MYL Consulting then (“TRUSTEES”) to
exercise the following rights enjoyed by them as shareholders of Target Company
in accordance with the then effective articles of association of Target Company
(collectively, the “ENTRUSTED RIGHTS”):


(1)           Proposing to convene and attending shareholders’ meetings of
Target Company as proxy of the Shareholders according to the articles of
association of Target Company;


(2)           Exercising voting rights as proxy of the Shareholders, on issues
discussed and resolved by the shareholders’ meeting of Target Company, including
but not limited to the appointment and election for the directors, general
manager and other senior management personnel of Target Company.


The above authorization and entrustment is granted subject to the status of
trustees as PRC citizens and the approval by Hangzhou MYL Consulting. Upon and
only upon written notice of dismissing and replacing Trustee(s) given by
Hangzhou MYL Consulting to the Shareholders, the Shareholders shall promptly
entrust another PRC citizen then designated by Hangzhou MYL Consulting to
exercise the above Entrusted Rights, and once new entrustment is made, the
original entrustment shall be replaced; the Shareholders shall not cancel the
authorization and entrustment of the Trustee(s) otherwise.


1.3           The Trustees shall perform the entrusted obligation within the
scope of entrustment in due care and prudence and in compliance with laws; the
Shareholders acknowledge and assume relevant liabilities for any legal
consequences of the Trustees’ exercise of the foregoing Entrusted Rights.


1.4           The Shareholders hereby acknowledge that the Trustees are not
required to seek advice from the Shareholders prior to their respective exercise
of the foregoing Entrusted Rights. However, the Trustees shall inform the
Shareholders in a timely manner of any resolution or proposal on convening
interim shareholders’ meeting after such resolution or proposal is made.
 
 
 

--------------------------------------------------------------------------------


ARTICLE 2  RIGHT TO INFORMATION


2.1           For the purpose of exercising the Entrusted Rights under this
Agreement, the Trustees are entitled to know the information with regard to
Target Company’s operation, business, clients, finance, staff, etc., and shall
have access to relevant materials of Target Company. Target Company shall
adequately cooperate with the Trustees in this regard.
 
ARTICLE 3 EXERCISE OF ENTRUSTED RIGHTS


3.1           The Shareholders will provide adequate assistance to the exercise
of the Entrusted Rights by the Trustees, including execution of the resolutions
of the shareholders’ meeting of Target Company or other pertinent legal
documents made by the Trustee when necessary (e.g., when it is necessary for
examination and approval of or registration or filing with governmental
departments).


3.2           If at any time during the term of this Agreement, the entrustment
or exercise of the Entrusted Rights under this Agreement is unenforceable for
any reason except for default of any Shareholder or Target Company, the Parties
shall immediately seek a most similar substitute for the unenforceable provision
and, if necessary, enter into supplementary agreement to amend or adjust the
provisions herein, in order to ensure the realization of the purpose of this
Agreement.
 
ARTICLE 4 EXEMPTION AND COMPENSATION
 
4.1           The Parties acknowledge that Hangzhou MYL Consulting shall not be
requested to be liable for or compensate (monetary or otherwise) other Parties
or any third party due to exercise of Entrusted Rights by the Trustees
designated by Hangzhou MYL Consulting under this Agreement.


4.2           Target Company and the Shareholders agree to compensate Hangzhou
MYL Consulting for and hold it harmless against all losses incurred or likely to
be incurred by it due to exercise of the Entrusted Rights by the Trustees
designated by Hangzhou MYL Consulting, including without limitation any loss
resulting from any litigation, demand arbitration or claim initiated or raised
by any third party against it or from administrative investigation or penalty of
governmental authorities.


However, the Shareholders and Target Company will not compensate for losses
incurred due to wilful misconduct or gross negligence of Hangzhou MYL
Consulting.
 
 
 

--------------------------------------------------------------------------------


ARTICLE 5  REPRESENTATIONS AND WARRANTIES
 
5.1              Each of the Personal Shareholders hereby severally and jointly
represents and warrants that:
 
5.1.1           Each of the Personal Shareholders is a PRC citizen with full
capacity and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement, and may act independently as a
subject of actions.


5.1.2           Each of the Personal Shareholders has full right and
authorization to execute and deliver this Agreement and other documents that are
related to the transaction referred to herein and to be executed by them. They
have full right and authorization with respect to consummate the transaction
referred to herein.


5.1.3           This Agreement shall be executed and delivered by the Personal
Shareholders lawfully and properly. This Agreement constitutes the legal and
binding obligations on them and is enforceable on them in accordance with its
terms and conditions hereof.


5.1.4           The Personal Shareholders are registered and legal shareholders
of Target Company as of the effective date of this Agreement, and except the
rights created by this Agreement, the Call Option Agreement entered into by
Hangzhou MYL Consulting, Target Companies and them on MAY 1, 2009 (the “CALL
OPTION AGREEMENT”), as well as the Equity Pledge Agreement entered into by
Hangzhou MYL Consulting and Target Company and them on MAY 1, 2009, (the “EQUITY
PLEDGE AGREEMENT”), there exists no third party right on the Entrusted Rights.
Pursuant to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights in accordance with the then effective articles of association
of Target Company.


5.1.5           Considering the fact that according to Equity Pledge Agreement,
considering the fact that Personal Shareholders will set aside all the equity
interest held thereby in relevant Target Company as security to secure the
performance by them of their obligations under the Call Option Agreement entered
into between them respectively and Hangzhou MYL Consulting as of MAY 1, 2009,
Personal Shareholders undertake to make full and due performance of the
obligations under Call Option Agreement during the valid term of this Agreement,
and they will not be in conflict with any stipulation under Call Option
Agreement, which are likely to have impact on the exercise of he Entrusted
Rights the Trustees under this Agreement.


5.1.6           Considering the facts that the Target Company entered into the
Exclusive Agreement (the “SERVICE AGREEMENT”) on MAY 1, 2009 with Hangzhou MYL
Consulting, the Call Option Agreement with Hangzhou MYL Consulting and the
Shareholders on MAY 1, 2009, and that the Shareholders of Target Company will
set aside all equity interest held thereby in Target Company as security to
secure the performance of the contractual obligations under the above two
agreements by Target Company, the Personal Shareholders undertake to, during the
valid term of this Agreement, procure the full and due performance of Target
Company of any and all its obligations under the Service Agreement, the Call
Option Agreement, and warrant that no adverse impact on the exercise of the
Entrusted Rights hereunder by the Trustees will be incurred due to the breach of
the Exclusive Service Agreement, Call Option Agreement by Target Company.
 
 

 

--------------------------------------------------------------------------------


5.2              Hangzhou MYL Consulting (excluding the person designated by it)
hereby represents and warrants that:


5.2.1           it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent corporate legal person
status, and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement and may act independently as a
subject of actions; and


5.2.2           it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.


5.3              HANGZHOU MYL COMMERCIAL hereby represents and warrants that any
Target Company:


5.3.1           will be a company or entity with limited liability properly
registered and legally existing under PRC laws, with an independent legal person
status, and with full and independent legal status and legal capacity to
execute, deliver and perform this Agreement and may act independently as a
subject of actions; and


5.3.2           will have the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.


5.3.3           the Shareholders are registered shareholders as of the effective
date of this Agreement, legally holding the equity interest in such Target
Company. Except rights created by this Agreement, the Equity Pledge Agreement
and the Call Option Agreement, there exists no third party right on the
Entrusted Rights. Pursuant to this Agreement, the Trustees may fully and
sufficiently exercise the Entrusted Rights in accordance with the then effective
articles of association of Target Company.


5.3.4           Considering the fact that the Shareholders of Target Company
will set aside all the equity interest held thereby in Target Company as
security to secure the performance of the contractual obligations by Target
Company under the Exclusive Service Agreement, the Call Option Agreement, Target
Company will undertake to, during the valid term of this Agreement, make full
and due performance of any and all obligations under the Exclusive Service
Agreement, the Call Option Agreement, and warrant that no adverse impact on the
exercise of the Entrusted Rights hereunder by the Trustees will be incurred due
to the breach of the Exclusive Service Agreement, the Call Option Agreement by
Target Company.
 
 

 

--------------------------------------------------------------------------------


5.4              HANGZHOU MYL COMMERCIAL hereby in respect of itself represents
and warrants that:


5.4.1           it is a company with limited liability properly registered and
legally existing under PRC laws, with an independent legal person status, and
with full and independent legal status and legal capacity to execute, deliver
and perform this Agreement and may act independently as a subject of actions;
and


5.4.2           it has the full corporate power and authority to execute and
deliver this Agreement and all the other documents to be entered into by it in
relation to the transaction contemplated hereunder, and has the full power and
authority to consummate such transaction.


5.4.3           As of the effective date of this Agreement, Xianbin MENG and
Xiaobo SHEN are registered shareholders, legally holding the equity interest in
HANGZHOU MYL COMMERCIAL.  Except rights created by this Agreement, the Equity
Pledge Agreement and the Call Option Agreement, in respect of HANGZHOU MYL
COMMERCIAL, there exists no third party right on the Entrusted Rights. Pursuant
to this Agreement, the Trustees may fully and sufficiently exercise the
Entrusted Rights according to the then effective articles of association of
HANGZHOU MYL COMMERCIAL.


5.4.4           As of the effective date of this Agreement and in respect of
Target Company in which it holds equity interest, it is registered shareholder.
Except rights created by this Agreement, the Call Option Agreement and the
Equity Pledge Agreement, there exists no third party right on the Entrusted
Rights.  Pursuant to this Agreement, the Trustees may fully and sufficiently
exercise the Entrusted Rights according to the then effective articles of
association of Target Company.


5.4.5           Considering the fact that according to the Equity Pledge
Agreement, it shall set aside all equity interest held thereby in relevant
Target Company as security to secure the performance of its obligations under
the Call Option Agreement. HANGZHOU MYL COMMERCIAL undertakes to make full and
due performance of the Call Option Agreement during the valid term of this
Agreement and that it will not be in conflict with any term under the Call
Option Agreement, which may have impact on the exercise of the Entrusted Rights
by the Trustees under this Agreement.


5.4.6           Considering the fact that according to the Equity Pledge
Agreement, that Shareholders of Target Company will set aside all the equity
interest held thereby in Target Company as security to secure the performance of
the contractual obligations by Target Company under the Exclusive Service
Agreement, Call Option Agreement, HANGZHOU MYL COMMERCIAL undertakes to, during
the valid term of this Agreement, procure the full and due performance of any
and all obligations under the Exclusive Service Agreement and Call Option
Agreement by the Target Company in which it holds equity interest, and warrants
that no adverse impact on the exercise of the Entrusted Rights hereunder by the
Trustees will be incurred due to breaching the Exclusive Service Agreement, or
Call Option Agreement by Target Company.
 
 

--------------------------------------------------------------------------------


ARTICLE 6  TERM OF AGREEMENT
 
6.1           This Agreement takes effect as of May 1, 2009. Unless earlier
terminated by any of the Parties in writing, this Agreement shall be valid for a
term of five (5) years commencing May 1, 2009; provided that it shall be deemed
to be automatically extended for another five (5) years starting from the
expiration date unless Hangzhou MYL Consulting sends a written notice indicating
its objection to extending of this agreement..


6.2           In case that a Shareholder transfers all of the equity interest
held by it in Target Company with prior consent of Hangzhou MYL Consulting, such
Shareholder shall no longer be a Party to this Agreement whilst the obligations
and commitments of the other Parties under this Agreement shall not be adversely
affected thereby.


ARTICLE 7  NOTICE
 
7.1           Any notice, request, demand and other correspondences made as
required by or in accordance with this Agreement shall be made in writing and
delivered to the relevant Party.


7.2           The abovementioned notice or other correspondences shall be deemed
to have been delivered when (i) it is transmitted if transmitted by facsimile or
telex, or (ii) it is delivered if delivered in person, or (iii) when five (5)
days have elapsed after posting the same if posted by mail.


ARTICLE 8 DEFAULT LIABILITY


8.1           The Parties agree and confirm that, if any Party (the “DEFAULTING
PARTY”) breaches substantially any provision hereof, or fails substantially to
perform any of the obligations hereunder, such breach or failure shall
constitute a default hereunder ( “DEFAULT”), then the non-defaulting Party shall
have the right to require the Defaulting Party to make remedy within a
reasonably specified period. If the Defaulting Party fails to make remedy within
such reasonable period or within ten (10) days after the non-defaulting Party
notifying the Defaulting Party in writing and requiring it to make remedy, then
the non-defaulting Party shall have the right, at its sole discretion, to (1)
terminate this Agreement and require the Defaulting Party to keep it fully
indemnified; or (2) to require specific performance by the Defaulting Party of
this Agreement and to keep it fully indemnified.
 
 

 

--------------------------------------------------------------------------------


8.2           Without limiting the generality of Article 8.1 above, any breach
by any Shareholder of the Call Option Agreement or Equity Pledge Agreement shall
be deemed as having constituted the breach by such Shareholder of this
Agreement; any breach by Target Company of the Exclusive Service Agreement or
Call Option Agreement shall be deemed as having constituted the breach by Target
Company of this Agreement.


8.3           The Parties agree and confirm, the Shareholders or Target Company
shall not request the termination of this Agreement for whatsoever reason and
under whatsoever circumstance, except otherwise stipulated by laws or this
Agreement.
 
8.4           Notwithstanding any other provisions herein, the validity of this
Article shall not be affected by the suspension or termination of this
Agreement.
 
ARTICLE 9 MISCELLANEOUS
 
9.1           This Agreement shall be made in Chinese and English in
quadruplicate, with each involved Party holding one (1).
 
9.2           The conclusion, validity, execution, amendment, interpretation and
termination of this Agreement shall be governed by laws of the PRC.

9.3           Any disputes arising from and in connection with this Agreement
shall be settled through consultations among the Parties involved, and if the
Parties involved fail to reach an agreement regarding such a dispute within
thirty (30) days of its occurrence, such dispute shall be submitted to China
International Economic and Trade Arbitration Commission Shanghai Branch for
arbitration in Shanghai in accordance with the arbitration rules of such
commission, and the arbitration award shall be final and binding on all the
Parties involved.


9.4           Any rights, powers and remedies empowered to any Party by any
provisions herein shall not preclude any other rights, powers and remedies
enjoyed by such Party in accordance with laws and other provisions under this
Agreement, and a Party’s exercise of any of its rights, powers and remedies
shall not preclude its exercise of other rights, powers and remedies of it.


9.5           Any failure or delay by a Party in exercising any of its rights,
powers and remedies hereunder or in accordance with laws (the “PARTY’S RIGHTS”)
shall not lead to a waiver of such rights, and the waiver of any single or
partial exercise of the Party’s Rights shall not preclude such Party from
exercising such rights in any other way or exercising the remaining part of the
Party’s Rights.
 
 

 

--------------------------------------------------------------------------------


9.6           The titles of the Articles contained herein are for reference
only, and in no circumstances shall such titles be used for or affect the
interpretation of the provisions


9.7           Each provision contained herein shall be severable and independent
from each of other provisions. If at any time any one or more articles herein
become invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions herein shall not be affected thereby.


9.8   Upon execution, this Agreement shall replace any other previous legal
documents entered into by relevant Parties on the same subject matter.


9.9           Any amendments or supplements to this Agreement shall be made in
writing and shall take effect only when properly signed by the Parties to this
Agreement. Notwithstanding the preceding sentence, considering that the rights
and obligations of each Target Company and its Shareholders are independent and
severable from each other, in case that the amendment or supplement to this
Agreement is intended to have impact upon one of the Target Companies and its
Shareholders, such amendment or supplement requires only the approval of
Hangzhou MYL Consulting, the Target Company and its Shareholder while no consent
is necessary from the other Target Companies and their Shareholders (to the
extent that the amendment or supplement does not have impact upon such other
Shareholders).
 
9.10         In respect of the Shareholder and Target Company, they shall not
assign any of their rights and/or transfer any of their obligations hereunder to
any third parties without prior written consent from Hangzhou MYL Consulting;
Hangzhou MYL Consulting shall have the right to assign any of its rights and/or
transfer any of its obligations hereunder to any third parties designated by it
after giving notice to the Shareholders.


9.11         This Agreement shall be binding on the legal successors of the
Parties.


9.12         The rights and obligations of Target Companies are severable and
independent, performance of this Agreement by any Shareholder and any Target
Company shall not affect the performance by the other Shareholders and other
Target Companies.
 
 

 

--------------------------------------------------------------------------------


9.13           Notwithstanding any provision to the contrary in this Agreement,
new companies other than the Target Companies and their shareholder(s) can be
included as one party to this Agreement by signing the Acknowledgement Letter in
the form of Appendix to this Agreement. The new companies shall enjoy the same
rights and assume the same obligations as other Target Companies; the
shareholder(s) of the new companies shall enjoy the same rights and assume
obligations as the other Shareholders hereunder. Since the rights and
obligations of the Target Company and its Shareholder(s) under the Agreement are
severable and independent, the participation of the new target companies and
their shareholders will not affect the rights and obligations of the original
Target Company and its Shareholders, the participation of the new target
companies only requires confirmation of Hangzhou MYL Consulting by signing. Each
of the Target Companies hereby irrevocably and unconditionally agrees to the
participation of the new companies and their shareholders, and further confirms
that the shareholder(s) of any new target company can entrust the Trustees to
exercise the voting rights according to the terms of this Agreement not
necessarily with consent of the original Target Companies or their relevant
Shareholder(s).

 
[The remainder of this page is left blank]






 
 

--------------------------------------------------------------------------------


IN WITNESS HEREOF, the following Parties have caused this Shareholders’ Voting
Rights Proxy Agreement to be executed as of the date first here above mentioned.






Xianbin MENG


Signature by:   /s/


Xiaobo SHEN


Signature by:   /s/


Hangzhou MYL Commercial Service Co., Ltd.


Signed by:    /s/
Name:
Position:




Hangzhou MYL Business Administration Consulting Co., Ltd.
Name:
Position:











 
 

--------------------------------------------------------------------------------

 

APPENDIX II
 
ACKNOWLEDGEMENT LETTER
 
 


Name:
ID No. (for a individual): _______________/or registered address (for an
entity):
("PARTICIPATING SHAREHOLDER")
 
and
 
Name of entity:
registered address: ____________________
("PARTICIPATING TARGET COMPANY")
 
hereby agree to participate each as an independent party in the Shareholders'
Voting Rights Proxy Agreement dated MAY 1, 2009 among Hangzhou MYL Business
Administration Consulting Co., Ltd. and other relevant parties ("PROXY
AGREEMENT"). Participating Shareholder and Participated Target Company agree to
entrust the Trustees designated by Hangzhou MYL Consulting to exercise the
voting rights in Participating Target Company in respect of ___% of the equity
interest in the registered capital of Participating Target Company held by the
Participating Shareholder as of the date of the Acknowledgement Letter, on
behalf of Participating Shareholder.
 
By signing this Acknowledgement Letter, the Participating Shareholder and
Participated Target Company shall be deemed to have made the same undertakings
and warranties as those of the Shareholders and Target Companies under the Proxy
Agreement, to agree to respectively perform the same obligations as the
Shareholders and Target Companies thereunder, and to acknowledge the rights and
obligations of the Parties thereunder.
 
 
PARTICIPATING SHAREHOLDERS
 
Signed by : _____________
Name:
Position:


PARTICIPATING TARGET COMPANY
 
Signed by : _____________
Name:
Position:


Hangzhou MYL Business Administration Consulting Co., Ltd.
 
Signed by : _____________
Name:
Position:

 
 

--------------------------------------------------------------------------------

 
